United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2423
                                    ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           *    Appeal from the United States
      v.                                   *    District Court for the
                                           *    Western District of Missouri.
Irineo Moreno-Fernandez,                   *         [UNPUBLISHED]
                                           *
             Appellant.                    *

                                    ___________

                          Submitted: March 2, 1999

                               Filed: March 19, 1999
                                    ___________

Before McMILLIAN, WOLLMAN, and HANSEN, Circuit Judges.
                         ___________

PER CURIAM.

       Irineo Moreno-Fernandez pleaded guilty to possession of methamphetamine
with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The district court1
sentenced Moreno-Fernandez to 120 months’ imprisonment and 5 years’ supervised
release. On appeal, counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), suggesting that the district court’s failure to conduct a sufficient factual

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
inquiry into Moreno-Fernandez’s ability to communicate with his interpreters,
combined with his lack of education, rendered his guilty plea involuntary.

      Having reviewed the transcript of the change-of-plea hearing, we reject this
contention. The district court specifically determined that Moreno-Fernandez
understood the plea agreement based on his discussions with his former interpreter;
the court also asked the interpreter who appeared at the hearing to alert the court
should Moreno-Fernandez have difficulty understanding anything anyone said during
the hearing. See United States v. Diaz-Vargas, 35 F.3d 1221, 1225-26 (7th Cir.
1994).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none.

      The judgment is affirmed.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-